Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a mental process and mathematical calculation) without significantly more. Claim 1 recite(s) a method:
accessing seed anatomies of the electromagnetic source, each seed anatomy having a seed value for each of a plurality of anatomical parameters of the electromagnetic source (The accessing can be performed by a user recalling values of data they had previously measured or read, therefore it is a mental process);
accessing a set of weights that includes a weight for each seed anatomy (The accessing can be performed by a user recalling weights of values measured, therefore it is a mental process); and
for each of the anatomical parameters, generating a simulated value for that anatomical parameter by combining the seed values for that anatomical parameter, factoring in the weights of the seed anatomies (The generating step is a mathematical calculation using data recalled from a user’s memory, therefore it is a mathematical calculation). This judicial exception is not integrated into a practical application because the only additional elements is that the method is performed by a computer. Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a 
Dependent claims 2-7 are merely abstract ideas (i.e. mathematical calculation for claim 2, 7) or description of the abstract idea that generally links the use of a judicial exception to a particular technological environment or field of use (i.e. for claims 3-6). Therefore, the claims recite an abstract idea. 
Claims 8-14 are in the same context as claim 1-7; therefore it is rejected under similar rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 5, 8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 2, 2 of copending Application No. 16/042,953 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 contains all limitations except for the recitation that the electromagnetic source is a heart. A heart is a specific form of an electromagnetic source therefore  claim 2 of ‘953 reads upon the claims of the instant application.
Claim 1 of Instant Application
Claim 2 of 16/04,2953
A method performed by a computing system for generating a simulated anatomy of an electromagnetic source within a body, the generating comprising:



accessing seed anatomies of the electromagnetic source, each seed anatomy having a seed value for each of a plurality of anatomical parameters of the electromagnetic source;

accessing a set of weights that includes a weight for each seed anatomy; and

for each of the anatomical parameters, generating a simulated value for that anatomical parameter by combining the seed values for that anatomical parameter, factoring in the weights of the seed anatomies.
A method performed by a computing system for generating an arrhythmia model library for modeling a heart, the method comprising: …
generating a simulated anatomy, the generating comprising: 

accessing seed anatomies of a heart, each seed anatomy having a seed value for each of the anatomical parameters of the heart; 


accessing a set of weights that includes a weight for each seed anatomy; and 

for each of the anatomical parameters, generating a simulated value for that anatomical parameter by combining the seed values for that anatomical parameter, factoring in the weights of the seed anatomies.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
5601084  - Determining Cardiac Wall Thickness And Motion By Imaging And Three-dimensional Modeling
20070031019 - Coronary Artery Segmentation Of Cardiac CT Volumes
20080205722 - Automatic 4D Coronary Modeling And Motion Vector Field Estimation
20100266170 - Fully Automatic Segmentation Of Medical Images
20170185740 - Characterization of Electricarl Properties of the Heart Images and Body Surface Potentials
20180012363 – Preview Visualization of Tracked Nerves
10861246 - Methods And Systems For Generating A Patch Surface Model Of A Geometric Structure

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/               Primary Examiner, Art Unit 2171